         Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 1 of 17




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                                ENTERED
                                                                                                07/08/2021
IN RE:                                           §
ALTA MESA RESOURCES, INC., et al,                §       CASE NO: 19-35133
       Debtors.                                  §
                                                 §       CHAPTER 11
                                                 §
MUSTANG GAS PRODUCTS, LLC,                       §
     Plaintiff,                                  §
                                                 §
VS.                                              §       ADVERSARY NO. 20-3114
                                                 §
WELLS FARGO, NATIONAL                            §
ASSOCIATION, et al,                              §
     Defendants.

                                 MEMORANDUM OPINION

         Alta Mesa sold substantially all of its assets to BCE-Mach III, LLC under § 363 of the

Bankruptcy Code. The asset sale included the assets of Alta Mesa’s affiliate, OEA. The net

proceeds of the sale are payable to Alta Mesa’s secured lenders. Prior to the sale, OEA had

contracted to obtain natural gas gathering services from Mustang Gas Products, the plaintiff in this

adversary proceeding. Mustang claims that its unrecorded gas purchase agreements formed

covenants running with the land on OEA’s oil and gas assets. Because it believes the gas purchase

agreements created real property interests equal or superior to the rights of OEA’s secured lenders,

Mustang filed this adversary proceeding seeking a declaratory judgment that it is entitled to share

in the sale proceeds. Wells Fargo, the Administrative Agent for the secured lenders, and Tribolet

Advisors, the Alta Mesa Plan Administrator, moved for summary judgment. Because a bona fide

purchaser would have been placed on inquiry notice of Mustang’s unrecorded interests, such a

purchaser would have to conduct a reasonably diligent inquiry into the extent of those interests.




1 / 17
         Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 2 of 17




The summary judgment record does not show whether Wells Fargo satisfied its duty of inquiry.

For that reason, summary judgment is denied.

                                          BACKGROUND

         Mustang Gas Products, LLC (“Mustang”) entered into, or is a successor in interest to,

certain gas purchase agreements (“Mustang Agreements”) with Oklahoma Energy Acquisitions,

LP (“OEA”) or its predecessors in interest. (ECF No. 1 at 4). The Mustang Agreements govern

the sale, from OEA to Mustang, of natural gas produced in Kingfisher County, Oklahoma. (ECF

No. 1 at 4). Each Mustang Agreement includes a dedication which, for summary judgment

purposes, is assumed to form a covenant running with the land under Oklahoma law. Mustang

never recorded the Mustang Agreements in the public records. Certain other recorded agreements

reference the Mustang Agreements. The central issue in this Memorandum Opinion is whether

those other recorded agreements are sufficient to put a bona fide purchaser on notice of Mustang’s

real property interests.

         In 2005, ExxonMobil Corp. assigned over four hundred gas purchase agreements to

Mustang. (ECF No. 60 at 15). The ExxonMobil Assignment was recorded at Book 2014, Page 1

of the Kingfisher County land records. (ECF No. 60 at 15). The adversary complaint lists thirty-

five Mustang Agreements purportedly burdening OEA wells. (ECF No. 60 at 14). Mustang

obtained its interest in thirty-two of the Mustang Agreements pursuant to the ExxonMobil

Assignment. (ECF No. 60 at 16). The ExxonMobil Assignment states that:

         ExxonMobil ‘bargains, sells, assigns, and conveys to’ Mustang . . . All contracts
         affecting the Interests, to the extent each is assignable, including agreements for the
         sale or purchase of oil, gas, and other hydrocarbons; treating and processing
         agreements . . . . All easements, permits, licenses, surface and subsurface leases,
         rights-of-way, servitudes, and other surface and subsurface rights affecting the
         Interests.

(ECF No. 60-3 at 2). The ExxonMobil Assignment goes on to say that:

2 / 17
         Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 3 of 17




         All covenants and agreements in this Assignment . . . bind and inure to the benefit
         of the heirs, successors, and assigns of ExxonMobil and Assignee [Mustang]; are
         covenants running with the land; and are effective as stated, whether or not the
         covenants and agreements are memorialized in assignments and other conveyances
         executed and delivered by the parties and their respective heirs, successors, and
         assigns from time to time.

(ECF No. 60-3 at 16).

         Additional Mustang Agreements were entered after the ExxonMobil Assignment. (ECF

No. 60 at 9, n.11). Mustang entered Contract Nos. 895011, 895022 and 895026 in 2007, 2010,

and 2011, respectively. (ECF No. 60-1 at 4). OEA acquired its interest in Contract No. 895011

through an assignment from Hinkle Oil & Gas, Inc. (“Hinkle Assignment”), which was recorded

on May 25, 2016 at Book 2887, Page 119. (ECF No. 60-1 at 3-4). OEA acquired its interest in

Contract No. 895022 through an assignment from Fuksa Investments, Inc. (“Fuksa Assignment”),

which was recorded on January 20, 2017 at Book 2975, Page 179. (ECF No. 60-1 at 4). Mustang

appears to have entered Contract No. 895026 with Chaparral Energy, LLC on February 1, 2011.

(ECF No. 1 at 10). Brian Tibbs, Mustang’s Vice President of Gas Supply states that “Contract No.

895026 is identified through inquiry of the general recitals in assignments from third-parties to

OEA or its predecessors in title.” (ECF No. 60-1 at 4; see also ECF No. 60 at 16 n.11(iii))).

         Exhibit B of the recorded Hinkle Assignment expressly states that Mustang Contract No.

895011, “covering the sale of natural gas produced from the Nelson #2-18 well located in the SE/4

of Sec. 18-T18N-R5W, Kingfisher, OK, as amended” is “[a]ttached to and made a part” of the

Hinkle Assignment. (ECF No. 60-4 at 28). The Hinkle Assignment does not include a copy of

Contract No. 895011, nor does it otherwise summarize any terms of Contract. No. 895011.

         Similarly, Exhibit B of the recorded Fuksa Assignment states that Contract No. 895011 is

“[a]ttached to and made a part” of the Fuksa Assignment. (ECF No. 60-4 at 45). The Fuksa


3 / 17
         Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 4 of 17




Assignment identifies Contract No. 895011 as a “Gas Purchase Agreement” between Fuksa and

Mustang, but does not otherwise describe the terms of the contract. (ECF No. 60-4 at 45).

         The Mustang Agreements grant Mustang “rights of ingress and egress and easements

allowing it to connect to producing gas wells, set meters, and install pipelines and surface

equipment for purchasing gas produced from the lands covered by the [Mustang Agreements].”

(ECF No. 60 at 14).

         On September 11, 2019, Alta Mesa Holdings, LP (“Alta Mesa”), along with a number of

its affiliates, including OEA, filed petitions under chapter 11 of the Bankruptcy Code. (ECF No.

52 at 3). Wells Fargo Bank, N.A. (“Wells Fargo”) was the Administrative Agent for Alta Mesa’s

pre-petition secured revolving credit facility. Alta Mesa and OEA sold substantially all of their

assets free and clear, pursuant to § 363 of the Bankruptcy Code. (ECF No. 52 at 4). The Court

approved the sale to BCE-Mach III, LLC on January 24, 2020. (ECF No. 52 at 5). Alta Mesa and

BCE-Mach III subsequently modified the terms of the sale and the Court approved the modified

purchase and sale agreement on April 8, 2020. (ECF No. 52 at 5). The sale closed the following

day.

         On April 28, 2020, Mustang filed the present adversary complaint.        The adversary

complaint asserts that the covenants purportedly formed by the Mustang Agreements entitle

Mustang to share in the sale proceeds. The complaint further seeks a declaration that the Mustang

Agreements formed real property covenants, as well as a valuation of any such covenants. Those

issues are not addressed in this Memorandum Opinion.

         Following the sale to BCE-Mach III, the Court confirmed the “First Amended Joint Plan

of Liquidation of Alta Mesa Resources, Inc.” The plan established a Plan Administrator as the

successor-in-interest to OEA. Tribolet Advisors, LLC (“Tribolet”) was named Plan Administrator.


4 / 17
         Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 5 of 17




         Wells Fargo moved to dismiss the complaint and at a hearing on July 2, 2020, the Court

instructed Wells Fargo to refile its motion as a motion for summary judgment. Wells Fargo filed

its motion for summary judgment on July 16, 2020, with Tribolet joining in the motion. (ECF No.

52). After the parties briefed the summary judgment motion, Mustang moved for leave to file a

sur-reply. (ECF No. 63). Mustang amended its motion for leave to file a sur-reply and Wells

Fargo objected. (ECF Nos. 65, 66). The Court took both Wells Fargo’s motion for summary

judgment and Mustang’s amended sur-reply motion under advisement.

                                         JURISDICTION

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. A determination

of “the validity, extent, or priority of liens” is a core matter pursuant to 28 U.S.C. § 157(b)(2)(K).

Venue is proper in this District consistent with 28 U.S.C. §§ 1408 and 1409.

                                      LEGAL STANDARD

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). A party seeking summary judgment must demonstrate the absence of a genuine

dispute of material fact by establishing the absence of evidence supporting an essential element of

the non-movant’s case. Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir. 2009).

A genuine dispute of material fact is one that could affect the outcome of the action or allow a

reasonable fact finder to find in favor of the non-moving party. Gorman v. Verizon Wireless Tex.,

L.L.C., 753 F.3d 165, 170 (5th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)).

         A court views the facts and evidence in the light most favorable to the non-moving party

at all times. Plumhoff v. Rickard, 572 U.S. 765, 768 (2014). Nevertheless, the Court is not


5 / 17
         Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 6 of 17




obligated to search the record for the non-moving party’s evidence. Keen v. Miller Envtl. Grp.,

Inc., 702 F.3d 239, 249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional

allegations, unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v.

State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015).

         A party asserting that a fact cannot be or is genuinely disputed must support that assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support that fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Fla Par. Juvenile Justice Comm’n,

811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the summary

judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014). However, a

party may object that the material cited to support or dispute a fact cannot be presented in a form

that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover, the Court is not bound

to search the record for the non-moving party’s evidence of material issues. Willis v. Cleco Corp.,

749 F.3d 314, 317 (5th Cir. 2014).

         “The moving party bears the initial responsibility of informing the [] court of the basis for

its motion, and identifying those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact.” Nola Spice Designs, L.L.C. v. Haydel Enterprises, Inc., 783

F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the initial summary

judgment burden depends on whether the movant bears the ultimate burden of proof at trial.

         If the movant bears the burden of proof on an issue, a successful motion must present

evidence entitling the movant to judgment at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 326


6 / 17
         Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 7 of 17




(1986). Upon an adequate showing, the burden shifts to the non-moving party to establish a

genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322–24. The non-

moving party must cite to specific evidence demonstrating a genuine dispute. FED. R. CIV. P.

56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the manner in

which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d 362, 371 (5th

Cir. 2010). Even if the movant meets its initial burden, the motion should be granted only if the

non-movant cannot show a genuine dispute of material fact.

                                           DISCUSSION

         Mustang seeks a declaratory judgment that its unrecorded gas purchase agreements formed

covenants running with the land, entitling Mustang to payment of the § 363 sale proceeds ahead

of OEA’s secured lenders. Nothing in the land records of Kingfisher County would provide a bona

fide purchaser with actual notice of the content of the Mustang Agreements. However, references

in the land records would place a bona fide purchaser on inquiry notice of the Mustang

Agreements. Because the record does not show whether Wells Fargo undertook a reasonably

diligent inquiry, Tribolet and Wells Fargo are not entitled to summary judgment.

         Under the Bankruptcy Code, a debtor-in-possession is given the status of “a bona fide

purchaser of real property,” who has a perfected security interest in such property as of the petition

date. 11 U.S.C. § 544(a)(3); see also 11 U.S.C. § 1107(a). As a result, § 544 “gives the debtor-

in-possession strong arm powers to avoid certain unrecorded instruments.” In re Goodrich

Petroleum Corp., 554 B.R. 817, 822 (S.D. Tex. 2016). A debtor-in-possession may avoid a

transfer or obligation of the debtor “that is not perfected and accordingly not enforceable against

a bona fide purchaser or lien creditor at the time the bankruptcy petition is filed.” Id. A debtor-




7 / 17
         Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 8 of 17




in-possession’s actual knowledge of a transfer is irrelevant under § 544. In re Anloc, LLC, 487

B.R. 825, 835 (S.D. Tex. 2013).

         State law determines the meaning of a bona fide purchaser. In re Goodrich Petroleum

Corp., 894 F.3d 192, 198 (5th Cir. 2018); In re Hamilton, 125 F.3d 292, 298 (5th Cir. 1997).

Oklahoma law governs OEA’s real property located within that state. In Oklahoma, a bona fide

purchaser is one who acquires title to an interest in land for valuable consideration, in good faith,

and without actual or constructive notice of outstanding rights of others. Big Four Petroleum Co.

v. Quirk, 755 P.2d 632, 634 (Okla. 1988).

         “The rule is well established in Oklahoma that in the transfer of real estate in the absence

of actual or constructive notice of a previous conveyance or of matters which would put a purchaser

on inquiry, a bona fide purchaser for value will take good title to the property.” In re Harrison,

503 B.R. 835, 842 (Bankr. N.D. Okla. 2013). Recording an instrument conveying an interest in

real property gives constructive notice to subsequent purchasers. 16 Okla. Stat. Ann. § 16;

Knowles v. Freeman, 649 P.2d 532, 534 (Okla. 1982). Unrecorded instruments are “invalid as to

subsequent purchasers in good faith, for value and without notice.” Davis v. Lewis, 100 P.2d 994,

997 (Okla. 1940). Additionally, Oklahoma law states that “[e]very conveyance of real property .

. . recorded as prescribed by law from the time it is filed . . . is constructive notice of the contents

thereof to subsequent purchasers, mortgagees, encumbrancers or creditors.” 16 Okla. Stat. Ann. §

16.

         Constructive notice hinges on whether a “‘prudent purchaser’ would have discovered [the]

interests.” In re Arzate, 611 B.R. 446, 455 (Bankr. W.D. Okla. 2019) (emphasis added). “Every

person who has actual notice of circumstances sufficient to put a prudent man upon inquiry as to

a particular fact, and who omits to make such inquiry with reasonable diligence, is deemed to have


8 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 9 of 17




constructive notice of the fact itself.” 25 Okla. Stat. Ann. § 13; see also In re Arzate, 611 B.R. at

455-56. Likewise, a court must undertake a fact specific inquiry to determine if “[s]uch inquiry

may properly lead the party on notice to documents outside the property records.”                                   In re

Cornerstone E&P Co., 436 B.R. 830, 852 (Bankr. N.D. Tex. 2010).1 Language in a recorded

instrument stating that property is “subject to contract,” gives a purchaser a duty of inquiry notice

of an outstanding interest. Creek Land & Imp. Co. v. Davis, 115 P. 468, 470-71 (Okla. 1911) (“A

person purchasing an interest in land ‘takes with constructive notice of whatever appears in the

conveyance constituting his chain of title.’ If anything appears in such conveyances ‘sufficient to

put a prudent man on inquiry, which, if prosecuted with ordinary diligence, would lead to actual

notice of some right or title in conflict with that he is about to purchase, it is his duty to make the

inquiry, and, if he does not make it, he is guilty of bad faith or negligence,’ and the law will charge

him with the actual notice he would have received if he had made it.”). Accordingly, such a

purchaser is charged with inquiring as to the terms of the referenced contract. Id.

    a. The Defendants Have Standing to Raise a § 544 Defense

         Mustang argues that Wells Fargo and Tribolet lack standing “to prosecute” avoidance

claims against Mustang because standing belongs solely to “either (i) the “AMH Litigation Trust,

or (ii) BCE-Mach III, LLC.” (ECF No. 60 at 7). Mustang claims that the purchase and sale




1
  Mustang’s Response includes the quote ““[i]f, in any deed through which a purchaser’s title is adduced there is a
recital or reference to another deed or instrument collateral to the chain of title in which his purchase (or not a part of
the direct series), he would, by means of such recital or reference, have notice of this collateral instrument, or its
contents, and all the facts indicated, by which it might be ascertained, through inquiry prosecuted with reasonable
diligence, and such notice extends to all deeds and other instruments falling properly within the preceding rules,
whether recorded or unrecorded,” which Mustang attributes to In re Cornerstone. (See ECF No. 60 at 24-25).
Cornerstone is a Texas case, but it is decided under Oklahoma law. However, Cornerstone includes no such quotation.
The Court’s research suggests that the quoted language may come from Tuggle v. Cooke, 277 S.W.2d 729, 731 (Tex.
Civ. App.—Fort Worth 1955), a Texas case applying Texas law. Because the extent of “inquiry” notice will depend
on Oklahoma law, the Court will rely on cases applying Oklahoma rather than Texas law.

9 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 10 of 17




agreement (“PSA”) between Alta Mesa and BCE-Mach III or the Confirmation Order transferred

Tribolet’s right to assert avoidance actions.

          Courts widely hold that a trustee or debtor-in-possession may assert § 544 defensively.

See, e.g., In re Alexander, 524 B.R. 82, 93 (E.D. Va. 2014). “A trustee employs her offensive

powers when she initiates avoidance actions to recover property. In contrast, a trustee uses her

status defensively when she uses her status as a response or shield to a creditor’s proof of claim.”

In re Miller, 2019 WL 3483165, at *3 (Bankr. N.D. Ga. July 30, 2019).

          Article V.K.2 of the confirmed plan transferred certain OEA causes of action to the AMH

Litigation Trust. BCE-Mach III potentially acquired other causes of action pursuant to the PSA.

Such causes of action belong to BCE-Mach III, and did not transfer to the AMH Litigation Trust.

Because of those terms of the plan and purchase and sale agreement, Mustang argues that only the

AMH Litigation Trust or BCE-Mach III could have standing to assert avoidance claims. (See ECF

No. 60 at 8).

          Contrary to Mustang’s contentions, the Confirmation Order expressly states that:

          [U]nless otherwise released under the Plan, the AMH Debtors, or the AMH Plan
          Administration Trust after the Effective Date, shall maintain all of their rights to
          Claims or Causes of Action against or related to all Persons and Entities who assert
          that the AMH Debtors or the AMH Plan Administration Trust owe money to them
          (excepting amounts owed to the AMH Debtors on account of AMH Litigation Trust
          Causes of Action).

(Case No. 19-35133; ECF No. 1777 at 38). Mustang asserts that its purported real covenants

entitle it to rights in the sale proceeds. The Confirmation Order permits the Plan Administrator to

maintain and assert § 544 defenses to payment.

          Moreover, Mustang’s argument that the avoidance defense was sold to the purchaser is

unpersuasive. BCE-Mach III, the purchaser, has no interest in the allocation of the sale proceeds.

Instead, under the PSA, BCE-Mach III purchased chapter 5 avoidance actions “relating to the

10 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 11 of 17




Assets, Assigned Contracts, and Assumed Obligations.” (Case No. 19-35133; ECF No. 930 at

14). The Mustang Agreements were neither Assigned Contracts nor Assumed Obligations.

Further, Mustang’s purported entitlement to share in the sale proceeds only arises because

Mustang’s interests in the assets were extinguished.

          The Plan Administrator’s § 544 defense likewise did not transfer to the AMH Litigation

Trust. The Confirmation Order provides that the AMH Plan Administration Trust retains causes

of action necessary to defend against claims against the Alta Mesa estates. (Case No. 19-35133;

ECF No. 1777 at 38). Additionally, the beneficiaries of the AMH Litigation Trust have no right

to the sale proceeds. (ECF No. 19-35133; ECF No. 1757 at 27-28). Neither the AMH Litigation

Trust nor BCE-Mach III has any interest in distribution of the sale proceeds. Transfer of the § 544

defense to those entities would frustrate the Plan Administrator’s duties under the plan and

Confirmation Order. The Confirmation Order and PSA make clear that the Plan Administrator

retained standing to assert a § 544 defense against Mustang’s claims.

   b. The Recorded Assignments Provide Inquiry Notice of the Mustang Agreements

          Oklahoma law imbues subsequent purchasers with constructive notice of the contents of

recorded instruments.      In Mustang’s eyes, because the ExxonMobil Assignment contains

references to the Mustang Agreements, a subsequent purchaser has constructive notice of the

content of the Mustang Agreements. (See ECF No. 60 at 23 (Mustang Response arguing “[i]f the

content of a duly recorded instrument imputes to a third party constructive notice of an unrecorded

contract or conveyance, that unrecorded contract or conveyance is valid against said third party”)).

Mustang’s view expands constructive notice farther than Oklahoma law reasonably allows.

However, the references to the Mustang Agreements do place a third party on inquiry notice. Wells

Fargo has not shown whether it satisfied its duty of inquiry.


11 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 12 of 17




          A reference to other agreements, in this case the Mustang Agreements, gives subsequent

purchasers constructive notice of the existence of those agreements.               The content of the

ExxonMobil Assignment only includes general information about the Mustang Agreements. That

content does not include details regarding the substance of the Mustang Agreements. A bona fide

purchaser does not gain constructive notice of the content of the Mustang Agreements from the

content of the ExxonMobil Assignment. The same is true for the Mustang Agreements referenced

by other recorded assignments.

          Instead, a bona fide purchaser gains constructive notice of the existence of the Mustang

Agreements. A bona fide purchaser would know that the Mustang Agreements exist, but the terms

of the Mustang Agreements (including whether the Agreements formed real property covenants)

are not apparent from the ExxonMobil Assignment or the other assignments. That constructive

knowledge of the Mustang Agreements places the bona fide purchaser on inquiry notice. As the

Supreme Court of Oklahoma has explained, “[o]ne who purchases land with knowledge of such

facts as would put a prudent man upon inquiry, which, if prosecuted with ordinary diligence, would

lead to actual notice of the rights claimed adversely to his vendor, is guilty of bad faith if he

neglects to make such inquiry, and is chargeable with the ‘actual notice’ he would have received.”

Cooper v. Flesner, 103 P. 1016 (Okla. 1909). A bona fide purchaser then has the “duty of

ascertaining the terms of the unrecorded contract[s].” Creek Land & Imp. Co., 115 P. at 468.

          Ordinary diligence often requires a purchaser to reach out to identifiable parties in an effort

to discover potentially adverse interests. In Tenneco Oil Co. v. Humble Oil & Refining Co.,

Humble and Tenneco each executed an oil and gas lease with the same lessor, covering the same

property. 449 P.2d 264, 265 (Okla. 1969). Humble leased the property first, but failed to record

its interest until after the lessor executed a second lease with Tenneco. Id. Humble brought suit


12 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 13 of 17




to quit title, arguing that Tenneco had inquiry notice of the Humble lease and failed to make a

diligent inquiry. Id. While Tenneco was “informed of the existence of the assignment of an oil

and gas leases on record,” Tenneco limited its inquiry “to telephoning the president of [its]

proposed lessor and inquiring if there was any outstanding lease on the subject property.” Id. The

trial court found that a reasonably prudent purchaser would have inquired with Humble directly,

instead of relying upon the lessor’s representation. Id. at 266. The Supreme Court of Oklahoma

affirmed.

          Mustang has not shown that a diligent purchaser could ascertain the terms of the Mustang

Agreements based solely on the land records. As Mustang concedes, the Mustang Agreements

were not recorded. However, Wells Fargo and Tribolet have not submitted evidence that they

undertook sufficient diligence to satisfy the duty of inquiry. Wells Fargo has not shown that it

made diligent inquiry about the Mustang Agreements. Assuming that the Mustang Agreements

formed real property covenants,2 the Court cannot say, based upon the summary judgment record,

whether Wells Fargo conducted a diligent inquiry. Because the Mustang Agreements were not

recorded, a bona fide purchaser charged with inquiry notice of the Mustang Agreements would




2
  Gas gathering agreements do not invariably create real property covenants. Compare In re Chesapeake Energy
Corp., 622 B.R. 274, 283 (Bankr. S.D. Tex. 2020) (“Only after gas is produced and becomes personal property does
an obligation regarding the disposition of that gas arise. Without more, the chosen words do not create a covenant
that touches and concerns Chesapeake’s land.”) with In re Alta Mesa Resources, Inc., 613 B.R. 90, 103 (Bankr. S.D.
Tex. 2019) (“By dedicating nearly all of its production to Kingfisher, Alta Mesa also burdened its interests under the
oil and gas leases by restricting its right to seek a different gatherer or build its own gathering system.”). Although
the parties agree for summary judgment purposes that the Mustang Agreements formed real property covenants, the
Court makes no findings at this time as to whether the Mustang Agreements run with the land.

         While Mustang summarily states that “[p]ursuant to the natural gas midstream industry custom and practice,
the Mustang [Agreements] themselves were not filed of record in the Kingfisher County land records,” the record in
Alta Mesa’s own bankruptcy case explicitly undercuts Mustang’s view of industry custom and practice. (ECF No. 60
at 15). In reviewing certain gathering agreements with Alta Mesa, in an earlier adversary proceeding the Court noted
that “Section 3.4 declares that the agreements are ‘covenants running with the land,’ and requires the parties to record
the agreements.” In re Alta Mesa, 613 B.R. at 96.

13 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 14 of 17




have to have made a diligent inquiry to determine what, if any, interests the Mustang Agreements

conveyed.

   c. Mustang’s Fixtures Provide Only Inquiry Notice of the Mustang Agreements

          The open presence of Mustang’s gathering system on OEA’s property also provides a bona

fide purchaser with no more than inquiry notice of the Mustang Agreements’ contents. Mustang

argues that a bona fide purchaser would have constructive notice of Mustang’s interests because

Mustang has “open and actual possession of lands in which OEA obtained its interests.” (ECF

No. 60 at 27). The open presence of Mustang’s gathering system might place a bona fide purchaser

on inquiry notice, but Mustang’s possession does not charge a bona fide purchaser with

constructive notice. However, as previously explained, Wells Fargo has not shown whether it

conducted a reasonably diligent inquiry regarding the extent of Mustang’s interests.

          A party is “charged with a duty to inquire of any party in possession of the property.” In

re Harrison, 503 B.R. at 843. Thus, “[a] purchaser of realty is charged with notice of whatever

rights persons in actual possession may possess.” Wade v. Burkhart, 167 P.2d 357, 358 (Okla.

1946). “Such an inquiry will reveal if the party in possession has a claim to the property that is

adverse or inconsistent with record title. Where such a claim is adverse or inconsistent with record

title, a bona fide purchaser is charged with constructive notice of this fact, triggering a duty to

make additional inquiries regarding title to the property.” In re Harrison, 503 B.R. at 843

(emphasis added).

          For the purpose of summary judgment, the Court accepts Mustang’s factual contention that

on OEA lands covered by the Mustang Agreements, Mustang had “visible surface equipment and

signage used in the delivery, transportation and processing of gas.” (ECF No. 60 at 28). That




14 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 15 of 17




surface equipment was used to facilitate the movement of gas from OEA’s real property to one of

Mustang’s five cryogenic gas facilities in Kingfisher County. (ECF No. 60 at 28).

          Mustang’s physical equipment could put a bona fide purchaser on notice that Mustang

possessed portions of the property. A bona fide purchaser could see that Mustang has gas gathering

equipment and pipelines on the property. While knowledge of the existence of a gathering system

is not the same as knowledge of the terms of Mustang’s gas gathering agreements, a reasonably

diligent purchaser would attempt to learn the terms of those agreements. As previously explained,

the summary judgment record does not show whether Wells Fargo diligently inquired about the

Mustang Agreements.

   d. The Amended Sur-Reply Motion is Denied

          After the parties briefed the motion for summary judgment, Mustang filed a motion seeking

leave to file a sur-reply. (ECF No. 63). Mustang subsequently amended the sur-reply motion to

include a copy of its proposed sur-reply. (ECF No. 65). Wells Fargo and Tribolet objected to

Mustang’s amended sur-reply motion. Consideration of the amended sur-reply motion is denied.

          Mustang’s motion seeks leave to file a sur-reply because “[t]he substance of Defendants’

Reply exceeded by nearly 50% the length [of] the substance of their original [summary judgment

motion] . . . . raising arguments and factual assertions not stated in the [summary judgment

motion].” (ECF No. 65 at 1). A review of the briefing demonstrates that Mustang’s concerns do

not warrant consideration of its proposed sur-reply.

          Consideration of a sur-reply is only appropriate when the movant’s reply raises new legal

theories or presents new evidence. Makhlouf v. Tailored Brands, Inc., 2017 WL 1092311, at *5

(S.D. Tex. Mar. 23, 2017). As the District Court for the Southern District of Texas has explained,

sur-replies are “highly disfavored, as they usually are a strategic effort by the nonmovant to have


15 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 16 of 17




the last word on a matter.” Weaver v. Celebration Station Props., Inc., 2015 WL 1932030, at *3

(S.D. Tex. Apr. 28, 2015) (quoting Lacher v. West, 147 F. Supp. 2d 538, 539 (N.D. Tex. 2001). If

the movant’s reply is “responsive to arguments raised and evidence relied on . . . in [the] summary

judgment response,” consideration of a sur-reply is inappropriate. Lynch v. Union Pac. R.R. Co.,

2015 WL 6807716, at *1 (N.D. Tex. Nov. 6, 2015).

          Mustang’s argument that the length of the reply warrants consideration of a sur-reply is

unavailing. First, the Court doubts that the length or a reply should ever have a bearing on a

decision of this type. Second, even if the Court did consider the length of the reply, Mustang’s

arguments would fail. The motion for summary judgment totaled seventeen pages, including ten

pages of substantive argument. Mustang’s response totaled forty-four pages, including about

thirty-seven pages of substantive argument. Wells Fargo and Tribolet’s reply totaled twenty-six

pages, of which nineteen pages contained substantive argument. The reply is roughly half the

length of Mustang’s response. The combined length of the motion for summary judgment and the

reply is nearly identical, in both total pages and substantive pages, to Mustang’s response.

Mustang was not prejudiced by an exceedingly lengthy reply. Mustang’s complaint that the

response “exceeded by nearly 50% the length” of the original motion is unpersuasive given the

length of Mustang’s own response. (See ECF No. 65 at 1).

          Nor did the scope of the reply go beyond the issues and facts presented in the motion or

response. On the contrary, the reply directly addresses the arguments raised in Mustang’s

response. Mustang opens its response by arguing that the movants lacked standing to assert a §

544 defense. Next, Mustang argues that OEA’s chain of title and open possession provides a bona

fide purchaser with constructive notice of the Mustang Agreements. Finally, Mustang addresses

why the Court’s cash collateral order did not prohibit it from asserting that it held real covenants.


16 / 17
          Case 20-03114 Document 71 Filed in TXSB on 07/08/21 Page 17 of 17




The reply addresses those issues point for point. (See ECF No. 62 at 2). The reply does not contain

any novel legal arguments that are unresponsive to the issues raised by Mustang. Nor does the

reply make new factual assertions. Mustang fails to show why consideration of a sur-reply would

be appropriate in this case, and its amended motion is denied.

                                              CONCLUSION

          A separate order will be entered.

           SIGNED 07/08/2021


                                                    ___________________________________
                                                                  Marvin Isgur
                                                         United States Bankruptcy Judge




17 / 17
